 UNION DE OPERADORES Y CANTEROSUnion de Operadores y Canteros de la Industria delCemento de Ponce and Puerto Rican CementCompany, Inc. Cases 24-CB-930, 24-CB-931,and 24-CB-932August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn June 14, 1976, Administrative Law Judge MaxRosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Union deOperadores y Canteros de la Industria del Cementode Ponce, its officers, agents, and representatives,shall take the action set forth in said recommendedOrder.DECISIONMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before mebetween August 5 and 9, 1975, in Hato Rey, Puerto Rico,on an amended complaint filed by the General Counsel ofthe National Labor Relations Board and an answer filed inopposition thereto by Union de Operadores y Canteros dela Industria del Cemento De Ponce, herein called Respon-dent or the Union.' At issue is whether Respondentviolated Section 8(b)(I)(A) of the National Labor Rela-tions Act, as amended, by certain conduct to be detailedhereinafter. Briefs have been received from the ChargingParty and Respondent and have been duly considered.Upon the entire record made in this proceeding,including my observation of the demeanor of the witnessesas they testified on the stand, I hereby make the following:I The complaint, which issued on June 11, 1975, is based upon chargesfiled on April 15, 1975, and served on April 16. 1975.2 Unless otherwise indicated, all dates herein fall in 1975.:l The Union's president, Efrain Fernandez, testified that he has solicited231 NLRB No. 35FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERPuerto Rican Cement Company, Inc., herein called theEmployer, is a corporation duly organized under the lawsof the Commonwealth of Puerto Rico. During the timesmaterial herein, the Employer has maintained an office andplace of business in Hato Rey, City of San Juan,Commomwealth of Puerto Rico, as well as two plantslocated in Catano and Ponce, Commonwealth of PuertoRico, where it is engaged in the manufacture, sale, anddistribution of cement and related products. During thepast calendar year, the Employer purchased and caused tobe transported and delivered to its plants goods andmaterials valued in excess of $50,000, which items weretransported and delivered to its plants in interstatecommerce directly from States of the United States otherthan the Commonwealth of Puerto Rico in which they arelocated. In the same period, the Employer manufactured,sold, and distributed from its plants, products valued inexcess of $50,000, of which products valued in excess of$50,000 were shipped from said plants in interstatecommerce directly to States of the United States other thanthe Commonwealth of Puerto Rico in which they arelocated. The complaint alleges, the answer admits, and Ifind that the Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDI find that Respondent is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe amended complaint alleges that, commencing onJanuary 31, 1975,2 Respondent, by and through its agents,violated Section 8(b)(IXA) of the Statute by a variety ofacts of violence and intimidation. Respondent denies thecommission of any labor practices proscribed by the Act.As a preface to the consideration of the evidence and thelaw which controls the outcome of this litigation, I wouldnote that my role in this proceeding is solely and simply todetermine whether any or all acts and conduct of theUnion, as alleged in the General Counsel's complaint,constitute violations of the National Labor Relations Act,as amended. As far as I am concerned, it matters not to methat the president of the Employer, a former Governor ofthe Island, espouses a political theme at variance with thatof the Puerto Rican Socialist Party, an insular politicalorganization which has supported the Union's cause in thelabor dispute which has triggered this litigation.3Thepolitical aspects of this case should be fought in anotherarena, and not before me. With this observation, I turn to aconsideration of the merits of the Government's case.It is undisputed and I find that the Employer andRespondent were parties to a collective-bargaining agree-the support of vanous organizations dunng the strike against the Employer,the details of which will be chronicled hereinafter, and that Man Bras,president of this political party, came to his aid.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment covering 474 production and maintenance employeesat the Employer's Ponce plant which was effective fromJanuary 1, 1972, until December 31, 1974. This agreementcontained a clause which provided that the compact was toremain in force and effect after December 31, 1974, while anew contract was being negotiated, unless and until eitherparty notified the other in writing of its intention toterminate. At 2 p.m. on January 31, Efrain Fernandez,Respondent's president, appeared at the facility's personneloffice and delivered a letter which stated that the extendedcontract had been terminated on that day by the Union. At4 p.m. on January 31, picketing began at the entrance tothe Ponce plant, and the incidents giving rise to thisproceeding commenced to transpire.A. Blockage of Plant Entrances and ExitsThe complaint charges that, on January 31, and April 3,4, and 7, Respondent, through its agents Gilberto Quin-ones, William Febles, Edwin Torres, Anastacio Burgos,and other striking employees under its direction andcontrol, and by other persons acting on its behalf,attempted to block and did block entrances to and exitsfrom the Ponce plant, and attempted to prevent and didprevent employees of the Employer as well as employees ofsuppliers, in the presence of employees, from entering andleaving said plant and premises, with an object to inducethese employees not to cross the picket line whichRespondent had established at the gates of the Ponceinstallation on January 31.Juan Maldonado, the Employer's personnel manager,testified that, after Respondent's President Efrain Fernan-dez visited the personnel office at 2 p.m. on January 31 toterminate the existing collective-bargaining agreementbetween the parties, he observed Fernandez at 4 p.m. onthe picket line in the company of approximately 300striking employees. Using a megaphone, the union presi-dent instructed the strikers "that they were not to enter towork and that no vehicle was to enter the plant. And aboveall, the trucks that were carting cement to the boats or theships." Fernandez also told the strikers that "not a sack ofcement would come out." From 7 p.m. to 10 p.m.,Maldonado stationed himself at the main plant gate,during which period he watched certain company vehiclesdriven by supervisors attempt to depart the plant premises.The pickets blocked the egress, whereupon the local policeintervened to allow the trucks to leave. During thisincident, Maldonado noticed that Ricardo Villoch, admit-tedly an agent of Respondent and one of its delegates atthe plant, was among the strikers who blocked the plantentrance. Santiago Alvarez, a quality control engineer,testified that, at 8:30 p.m. on January 31, he attempted todrive his station wagon through the plant gate with twoemployee riders but was thwarted from doing so by massedpickets. At this juncture, a beer can was thrown at hisvehicle which struck a glass area on the right side. Jose F.Figueroa, an inventory control engineer, testified withoutcontradiction and I find that, at 10 p.m. on January 31, he,too, was stopped at the gate by pickets. Gilberto Quinones,a member of the Union's board of directors and anadmitted agent of Respondent, approached the driver'sside of Figueroa's automobile and, pounding his fist on thedoor, exclaimed that "You will go out now to your homebut you will not come in in the morning." As the strikersangrily shouted "maceta" which has a translation inSpanish as "a club" and which Figueroa construed as athreat to his physical well being, the police appeared andcleared the way for his exit. Figueroa turned into anadjacent road, at which point he heard an object strike hiscar which left a 1/2-inch dent in a fender.Maldonado further testified that, early in the morning onApril 3, he and other supervisors and employees drove towork. As they approached the plant entrance in an autocaravan of 18 vehicles, the pickets massed in front of thegate to prevent the supervisors and nonstriking employeesfrom entering, and threw rocks at the vehicles whichshattered windshields and panes. Production SupervisorJuan Angel Valle testified that he drove two nonstrikingemployees to work on the same morning in the caravan. Ashe proceeded to the gate, the window pane on the rightfront door was shattered. A group of strikers wereassembled on the right side of his car. When Valle left theplant in the afternoon, his automobile was again hit withan unidentified object and, again, this occurred in front ofthe strikers.Maldonado testified that, at 2:50 a.m. on April 7, four orfive cement trucks operated by employees of independentcontractors approached the plant gate and attempted toenter. In the presence of union officials, the trucks werehalted by drums placed on the road by the strikers, whothereupon threw rocks, chairs, and other objects at thegates.Efrain Fernandez, the Union's president, testified that, at1:30 p.m. on January 31, he called a meeting of his boardof directors to announce that a strike had been pro-grammed to commence at 4 p.m. that afternoon. When thestrike began, Fernandez mounted an automobile roof andaddressed 400 strikers over a megaphone. While Fernandeztestimonially asserted that the pickets did not preventvehicles from either entering or leaving the plant on thatdate, he failed to controvert Maldonado's testimony that,when he spoke to the strikers over the megaphone, heinstructed them that "they were not to enter to work andthat no vehicle was to enter the plant" and that "not a sackof cement would come out." Although Fernandez admittedthat he was on the picket line at 7 a.m. on April 3, hedenied that he was present at 3 a.m. when the supervisoremployee motorcade was bombarded by missiles whichbroke windshields and windows. However, Fernandezconfessed that either a union official or a union delegatewas present and in charge of the picket line at all times andhe failed to deny his presence at the picket line on April 7when the trucks of suppliers were hindered from enteringthe plant gates by the placement of metallic drums in thedriveway or by the rocks and chairs which were thrown atthe vehicles. In his testimony, the union president statedthat he viewed anyone who crossed the picket line as"traitors" to the Union's cause.William Febles, a member of Respondent's board ofdirectors, testified that he was present on the picket line onJanuary 31, and April 3 and 7. He claimed that at no timedid he observe any mass picketing, rock throwing, or othermisconduct on the part of the strikers on those dates.172 UNION DE OPERADORES Y CANTEROSHowever, Febles admitted that he was in possession ofseveral metal drums at the picket line on April 7.Neither Fernandez, Febles, nor the other witnesses whichRespondent summoned to the stand to testify regardingthese episodes impressed me with their demeanor orcandor. I therefore credit the testimony of Maldonado,Alvarez, Figueroa, and Valle, and find that, on January 31,President Fernandez addressed the assembled strikersoutside the plant gates at 4 p.m. and urged them to preventany vehicular movement either into or out of the facility-"not [to allow] a sack of cement [to] come out." Inconsequence of this instruction, and in the presence ofUnion Delegate Ricardo Villoch, the strikers blockedegress from the plant until they were ordered by police toremove themselves to a nearby entrance road. I further findthat, on the evening of January 31, and in the presence ofeither Villoch or Union Board of Directors' memberGilberto Quinones, or both, strikers prevented EngineerAlvarez from leaving the installation that night and threw abeer can at his automobile which struck the glass on theright side of the vehicle. A short time later, as engineerFigueroa attempted to leave the plant, Union AgentQuinones approached the former's car and, pounding hisfist on the driver's door, shouted "You will go out now toyour home but you will not come in in the morning," whilethe surrounding strikers yelled "maceta" which Figueroainterpreted as a threat to club him physically.I find that, on the morning of April 3, the strikers, in thepresence and under the direction and control of theUnion's agents, pelted the automobiles of supervisors andnonstriking employees with rocks and other objects as theyattempted to enter the plant which shattered windshieldsand other panes. I also find that, on April 7, the strikers,under the aegis of union officials, sought to prevent theentry of trucks of the Employer's suppliers into the plantby placing metal drums on the driveway and stoning andotherwise bombarding the vehicles.Accordingly, by the foregoing conduct, I find andconclude that Respondent violated Section 8(b)(l)(A) ofthe Act.B. Intimidation of NonstrikersThe complaint alleges that during the month of FebruaryRespondent through striking employees under its directionand control and by other persons acting on its behalf,picketed the Employer's premises with shovels, sticks,rakes, and other equipment susceptible of being used as aweapon, with an object of inducing the nonstrikingemployees not to cross the picket lines. The evidence isquite clear that, during the times in question, severalpickets paraded on a company road near the plant gatescarrying shovels, heavy street brooms, and large pieces oftimber that best could be characterized as clubs. In histestimony, Union President Fernandez conceded that,during the month of February, the pickets shouldered theseitems as they walked the line. When queried as to thereason for the strikers' bearing these tools, which hardlyqualify as traditional props for picket line activities,Fernandez' response was too ludicrous to warrant credibleacceptance. Fernandez related that, a few weeks after thestrike started, "Different union members asked the compa-ny that they let us have garbage cans and shovels andbrooms to sweep the area, and that was kept on the picketline so that we could maintain that area clean. Then, whenwe called the members out to picket, each one would pickup what he had to carry, be it a sign, a shovel, a broom,and carry it." Fernandez also admitted that, during theperiod in which these items were carried by the strikers,employees and supervisors entered and left the plant.Fernandez further testified in explanation of the presenceof the tools, that it was customary for the Employer towash and clean the access road, because suppliers' truckswould spill lime, rocks, dust, and other garbage on thestreet. However, the legitimacy of the strikers' mission tocleanse the roadway is belied by Fernandez' own confes-sion that, inasmuch as the strike had closed the plant totrucks from January 31 until it reopened in April, no truckshad in fact travelled the route during the month ofFebruary, and hence it would have been unnecessary toclean the thoroughfare. Moreover, I deem his testimonyincredible that, while the Union and the Employer werelocked in dire economic battle, the latter would havehanded over these potential weapons to its adversary forthe duration of the strike.In short, I find that the strikers, under the direction andcontrol of the Union, picketed the Employer's plants withshovels, heavy brooms, and clubs, not with a purpose ofsanitation in mind, but with a design to intimidate thenonstriking employees and supervisors from crossing theestablished picket line. By so doing, I conclude thatRespondent ran afoul of Section 8(b)(1)(A) of the Statute.C. Home Visitation ThreatsThe complaint alleges that, in the course of home visitsby members of Respondent's home visits' committee onFebruary 1, 2, and 3, and April 5, and on various otherdates during February, March, and April, Respondentthreatened the employees thus visited with loss of benefitsand/or with harm to the members of their families, with anobject of inducing said employees to support and assistRespondent and/or not to cross the picket line at thePonce plant.Eleuterio Acosta, who had been employed as a mechanicat the Ponce plant prior to the work stoppage, left his jobwhen the strike commenced at 4 p.m. on January 31. Hetestified without contradiction and I find that, between 9a.m. and 10 a.m. on the morning of February 1, while heand his family were performing gardening chores on hislawn, an automobile containing five men, including UnionDelegate Pedro Torres and Home Visits' CommitteemanDamaso Droz, drove up to his driveway. When the visitorsemerged from the car, they sat down and asked Acosta whyhe had not reported for duty on the picket line. Acostareplied that he had paid a picket to substitute for himbecause he intended to travel to Mayaquez that day toobtain his Social Security forms and that he "was not amonkey." The Union's spokesman then retorted that anybenefits which the Union might win from the Employer asa result of the strike would not be afforded to Acostabecause of his failure to join the picket line.In his testimony, Droz acknowledged that he, PedroTorres, and three other strikers visited Acosta's home on173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe morning of February I because they believed that hewas ill. When Droz and his companions learned thatAcosta was about to embark upon a trip to Mayaquez, themen drove away. However, neither Droz nor Torres deniedAcosta's testimony that they had threatened to withholdthe fruits of their strike action from Acosta because he haddefected from the ranks of the picketers.On the basis of Acosta's undenied testimony, I concludethat Respondent violated Section 8(b)(1)(A) of the Act bythreats of economic deprivation directed to Acosta onFebruary I due to his absence from the picket line.Rafael Velez, a mechanic's helper at the Employer'splant in Ponce, joined the strike on the afternoon ofJanuary 31 and performed picket duties for 2 weeksthereafter. At 3 p.m. on April 5, Velez received a home visitfrom Jose Ledey, Jose Rodriquez, Alcides Rosario, andJorge Rosado, all members of Respondent's home visits'committee. The visitors announced that the Employer hadmanaged to break the Union's strike, and inquired as towhy Velez had shirked his picket duties. Velez replied thathe remained away from the picket line because he did notwant "trouble." In the presence of Velez' wife and children,Rosario exclaimed that "as long as [Velez] didn't go to thepicket line there would be no problems, that nothing couldhappen to me if I passed through the gates of Puerto RicanCement because I was well insured and they thought wellof me, but somebody who had nothing to do with themcould do something to my family." The visit ended withVelez informing the committee that he had no intention ofcrossing the picket line.Alcides Rosario admitted on the stand that he hadvisited the home of Velez with other home visits' commit-teemen in order to determine why Velez had failed toparticipate in picket line activities. Velez replied that hewas working for a relative, to which Rosario remarked that"we were glad that he was able to do something to helphimself along economically." Velez promised that he wouldtry to visit the picket line. At this juncture, Velez' wifebroke in and commented that the reason for her husband'sabsence from the picketing area was due to his timidity.Despite the fact that Velez was gainfully employed,Rosario gave the curious testimony that he had offered tocertify Velez' eligibility to receive food stamps. Whenasked whether he had given Velez the friendly advice thatVelez' family would be harmed if Velez did not join thepicket line, Rosario responded, "No, I did not think itnecessary."4Rosario did not convince me that he possessed therequisite amount of candor to warrant accrediting histestimony and I do not. I therefore find, based upon Velez'credited utterances, that, on the afternoon of April 5, hereceived a house call from four members of Respondent'shome visits' committee and was told that his family wouldbe harmed if he continued to abandon Respondent's strike.I conclude that, by this conduct, Respondent violatedSection 8(b)(1)(A) of the Act.I As indicated elsewhere in this Decision, Velez' home was firebombedon Ihe evening of April 26 while he swas at work and his lfamil) was asleep.D. Physical Assault Upon Nonstriking EmployeeConrado ColonThe complaint alleges that, on April 28, nonstrikerConrado Colon was physically assaulted and injured on aroad in Ponce by Ramon Martinez, a member ofRespondent's board of directors.Colon testified that, on the morning of April 28, a plantsecurity guard escorted him to his father-in-law's home insearch of Colon's wife. Not finding her there, Colonproceeded on foot down the highway where he metDirector Martinez who was sitting in his car. Martinezinquired whether Colon was working, and the latter falselyreplied in the negative. Colon decided to retreat to hisfather-in-law's house, at which point Martinez got out ofhis car and followed him. When Colon reached a clump ofbushes, he was confronted by Martinez. Calling Colon,who was 5 feet tall and weighed 165 pounds, a "strike-breaker" and "cuckold," Martinez, who towered overColon and weighed 200 pounds, proceeded to administer abeating to Colon because the latter had crossed the picketline. The foregoing testimony of Conrado Colon isuncontroverted and I find the facts as he testimoniallyreported them.Accordingly, I conclude that Respondent violatedSection 8(b)(1)(A) of the Act by Martinez' physical assaultupon Conrado Colon on April 28.E. Threat of Bodily Injury to Nonstriker JoseAntonio ColonThe General Counsel asserts that, on May 5, UnionPresident Efrain Fernandez and Delegate William Feblesthreatened Jose Antonio Colon with physical harm in orderto induce him not to cross the picket line at the Employer'sPonce plant.Jose Colon testified that, at 9 p.m. on the evening of May5, he was walking down a street in Ponce on his way to hisfather's home when he passed a van in which EfrainFernandez and William Febles were seated. After greetingthe two union officials, Colon continued to walk down thestreet. The officials then drove the van to the end of theblock where they waited for Colon to arrive. As heapproached the vehicle, Febles remarked that Fernandezwished to speak to him. The union president spoke up andinquired why Colon had failed to respect the picket line.Colon answered that he was in dire financial straits, thathis wife was pregnant and needed maternity clothes andhospitalization, that his mother was ill, and that he wasshort of the vital necessities of life. Febles broke in andstated that both he and Fernandez knew that Colon wasworking at the plant, and the latter admitted this happen-stance. At this juncture, and in Colon's words, Fernandez"got up and with a very great expression upon his face hetold me, the only thing I can tell you as a fellow employee,the only thing I can tell you is that the next time that wemeet you'd better be armed because I am going to shoot atyou. And he repeated it to me three times." Febles retortedthat "if he [Febles] lost the house which I believe he hadinvested $8,000 and he lost his wagon, that he was going to174 UNION DE OPERADORES Y CANTEROStake it out on each and every one of the employees that wasinside to get even."Efrain Fernandez recounted that, on the evening inquestion, he attended a strike meeting with leaders of otherlabor organizations which lasted from 7:30 p.m. to 11 p.m.,and therefore denied that he had in any way threatenedJose Colon that night.5He did admit, however, that Febleswas not at this assembly and did not account for thedelegate's whereabouts. William Febles testified that, onthe night in question, he served as a picket captain from 6p.m. until 6 a.m. the following morning, and denied that hehad threatened Colon that night.As heretofore indicated, neither Fernandez nor Feblesimpressed me as trustworthy witnesses, and I do not credittheir testimony where it collides with that of Jose Colon. Itherefore find that, on the evening of May 5, Fernandezand Febles threatened Colon with physical violence forrefusing to support the Union in its strike against theEmployer. I conclude that, by the foregoing conduct,Respondent violated Section 8(bX)()(A) of the Act.F. Physical Assault Upon Nonstriking EmployeeMario SantiagoThe General Counsel contends that, on May 15,Respondent, by its agents Ricardo Villoch, Carlos Arroyo,and others, physically assaulted and inflicted bodily injuryupon a nonstriking employee near the Ponce plant with anobject of inducing said employee not to cross the picketline at that facility.Mario Santiago testified that, on May 15, he left theplant in the company of Supervisors Eriberto Jiminez andJerry Garcia and visited a local restaurant for lunch. About20 minutes after they arrived, nine strikers, includingUnion Delegate Ricardo Villoch, entered the premises.Upon spying Santiago and the supervisors, striker CarlosArroyo commented to his colleagues "what a wretchedgroup of people we have here," an obvious reference to thenonstrikers. Thereupon, the strikers proceeded to callSantiago a "wretch," "poor devil," "cuckold," and "strike-breaker." Santiago paid his bill and left the restaurant.Villoch and his friends followed Santiago down thehighway and surrounded him. While one of the strikersgrabbed Santiago and put an arm-lock around his neck,another slugged him in the eye and hand causing a largewelt to appear under the eye and a laceration on the hand.Santiago quickly jumped into the supervisors' car andreturned to the plant.Striker Carlos Arroyo and Union Delegate RicardoVilloch steadfastly maintained on the stand that it wasSantiago who was the aggressor in the episode whichoccurred at the restaurant on May 15. According to them,they and about eight fellow strikers entered the eatery thatnoon to buy some drinks, and Villoch noticed Santiago'spresence. Villoch journeyed over to Santiago's table andquestioned the latter's refusal to join in common cause withthe strikers. Villoch testified that he observed one of thesupervisors slip a knife into Santiago's hand, whereupon heI Fernandez acknowledged that he knew Jose Colon because he hadobserved the latter on the picket line before Colon abandoned the strike.h While no apparent allegation appears in the complaint regarding theissue. the General Counsel adduced testimony from Julio Leon, asounded the alarm and the strikers left the restaurant.Santiago followed after them with knife in hand, and cutthe finger of one of the men who sought to take the weaponaway from him. The strikers returned to the plant wherethey filed assault charges with the police against theiralleged assailant. A few days later, the case was heard incourt. Despite the fact that Arroyo and Villoch testimonial-ly claimed before me that Santiago had attacked one oftheir number with a knife, and failed to mention anyinjuries sustained by Santiago during the scuffle, Villochreported on the stand that "when we went to court, wewere the ones that were charged" and the charges againstSantiago were dropped. Pressed further on the matter,Villoch admitted that his group was charged with "assaultand battery" against Santiago.Accordingly, I credit the testimony of Santiago and findthat, on May 15, he was physically assaulted by strikers inthe presence of Union Delegate Ricardo Villoch becausehe refused to join and support the Union in its workstoppage, and to coerce him into honoring the picket line.By this conduct, I conclude that Respondent violatedSection 8(b)(1)(XA) of the Act.At the hearing, the General Counsel amended thecomplaint to add three allegations. These avermentsrecited that, on two occasions on May 26, nonstrikingemployees were physically assaulted and their vehicleswere stoned by strikers. On May 29, nonstriking employeeswere threatened with bodily or property injury by a striker.With respect to the May 29 incident, Carmelo Cubilletestified that he was at the plant that day working as alaborer. At 5 p.m., he left the premises with a fellowemployee to return to his home. As they drove to the gate,they were accosted by striker Jose Luis Rodriquez. Inearshot of Cubille, Rodriquez addressed Cubille's compan-ion and stated that "we should not work any more becauseif not then they were going to jump us and give us a beatingand burn our homes." Rodriquez left the scene momentari-ly and returned with a hand hidden behind his back.Believing that the striker possessed a concealed weapon,Cubille drove off with his companion.In light of Union President Fernandez' testimony that aunion agent was present and in charge of the picket line atall times, I have no difficulty in finding that, by Rodriquez'threat to Cubille and another employee on May 29,Respondent violated Section 8(bX)( I XA) of the Act. How-ever, the episodes which occurred on May 26 present adifferent question of union culpability. In each case, theincidents occurred far from the picket line, and the culpritswere strikers who held no office in the Union. Moreover, ineach case, the General Counsel failed to establish bypreponderant evidence that the Union has either instigat-ed, encouraged, adopted, or condoned the acts of savagerywhich were visited upon the unfortunate victims. Absentsuch proof, which is statutorily demanded, I am reluctantlyconstrained to dismiss these allegations from the com-plaint.6nonstriker, that, on April 8, he was at home when a plant supervisor and twosecurity guards visited him to inquire whether he desired to return to work,Leon agreed to do so, but he informed the supervisor that his automobilewas in need of repair. The supervisor agreed to meet Leon at a service(Continued)175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Possession of Explosive Devices and theBombingsFinally, the complaint alleges that, on April 7, Respon-dent "maintained explosive devices in a panel truck underits control by the picket line, the discovery of whichexplosive devices by the State Police, and the subsequentdiscovery of explosives and timing devices in the privatevehicle and home of a striking employee and Unionmember, the attendant publicity in the local newspapers,plus the explosion of bombs at the homes of some of theEmployer's nonstriking employees, had the effect ofcoercing Employer's employees in the exercise of rightsguaranteed in Section 7 of the Act."The evidence relating to this allegation is not in essentialdispute, and I find the facts to be as follows.Captain Teodoro Rovira, the commandant of the Poncepolice, testified that, at 6 a.m. on April 7, he andapproximately 30 policemen under his command wereroutinely patrolling the highway adjacent to the plant whenhe learned from an informant that a van belonging to theUnion was parked nearby. The informant confided that hehad seen approximately 200 pounds of rocks hidden in thevicinity of the pickets which could be used to injure thenonstrikers and police. Rovira rounded up a police detailto search the area, and found the cache of rocks. Duringthe search, the commandant discovered a number of piecesof pipe and sticks near the van. Upon a closer scrutiny,Rovira found some glass bottles and a plastic gallon jugcontaining gasoline which were located near the platformof a trailer parked in the vicinity. Rovira and his menretrieved these articles and placed them in a police car. Atthis juncture, Rovira received the intelligence that theUnion's vehicle, which was stationed nearby, and whichhad been utilized by Union President Fernandez and hisfellow union officials to prepare food for the strikers and topay them for picket duty during the strike, housedMolotov-cocktail bombs. The captain located Fernandez,and requested that he unlock the vehicle for a search.Fernandez complied with Rovira's directive.Upon entering the van, Rovira discovered two Molotovfirebombs. On further investigation, he found two moresuch bombs outside the van in the picketing area.Following standard police procedures, the commandanttransported the incendiaries to police headquarters.7Subsequently, this evidence was turned over to theCriminal Investigation Corps of the Police Department ofPuerto Rico for further analysis and investigation. Concur-rently, Rovira summoned a police wrecker and the van wastowed to police headquarters.Rounding out Rovira's testimony, he recounted that anarrest warrant was issued against Fernandez because of thediscovery of volatile substances in the van and thecontiguous area, and the case was referred to the localdistrict attorney for prosecution. At the trial of Fernandez,station and drive him to the plant. Leon proceeded to a garage followed bythe supervisor. When they arrived, a Volkswagen containing strikersWilfredo Mercade, Pedro Colon, and Raul Colon, pulled up. One of thestrikers shouted, "Hey, Julio. you are going to break strike. You are going inthe plant to work." When Leon failed to respond to this taunt, one of thestrikers threw a rock at the supervisor's vehicle, and he immediately droveoff. Leon thereupon drove back home. Here, again, the General Counsel hasthe court found no probable cause for subjecting Fernan-dez to further legal proceedings because the owner of thevan testified that he had loaned the vehicle to the Unionrather than to an identifiable union official for use duringthe strike.When called to the stand, Union President Fernandezsubstantially corroborated the testimony of Rovira as tothe events which transpired on the morning of April 7. It isundisputed and I find that, as a result of Fernandez' arrestand arraignment, it became common knowledge in the cityof Ponce and its environs that a van, loaned to the Unionto dispense food and picket pay, was found by the police tocontain explosive devices, and that the nonstrikers quicklybecame aware of this happenstance. I find that, uponlearning that the Union possessed these destructiveartifacts in and around the picket line, the nonstrikingemployees had reason to believe that they would be thetarget of violence visited upon them by adherents of thatlabor organization if they persisted in crossing the picketline and refusing to support the Union in its strike againstthe Employer. I therefore conclude that, by this conduct,Respondent violated Section 8(bX I)(A) of the Act.This area of the complaint also encompasses theallegation that the firebombing of the homes of RafaelVelez, Pasqual Santiago, and Julio Leon in April, and theeremite bombing of the Seafarers' International Union'sheadquarters in Ponce, was offensive to the provisions ofSection 8(bX 1)(A) of the Act.Velez testified without contradiction and I find that onthe morning of April 26 at approximately 4 a.m. hereturned from work at the plant to find his wife andchildren, in the company of the local police, assessing thedamage to his living room and porch caused by a Molotovcocktail. By good fortune, Velez' spouse and five childrenwere asleep in an adjacent bedroom, and suffered noinjury.Pasqual Santiago's testimony is also undenied and I findthat, at 8 p.m. on April 10, he returned from his job at thePonce plant and retired to bed with his wife and twochildren. At 1 a.m. on the following morning, he wasawakened by the explosion of two firebombs whichdemolished a side of his home. The police arrived andfound two wicks at the scene which are the normal fuses forMolotov cocktails. As a result of this trauma, Santiago'swife was placed under the care of a psychiatrist. A fewweeks later, he removed his family to his in-laws' house andremained at his abode to protect the edifice. Then, onSunday evening, a firebomb destroyed his porch. Finally,at the end of April, while Santiago was visiting his wife andchildren at her parents' home, he received notification thathis casa had been burned to the ground.Julio Leon testified that, after the encounter reportedmarginally above with strikers Wilfredo Mercado, PedroColon, and Raul Colon on April 8, he returned to his homerather than report to work at the behest of his supervisor.failed preponderantly to establish by proof that the Union fostered, wasaware of, or condoned this serious misconduct by these strikers. Insofar asthe complaint might be construed as encompassing this assault as a violationof the Act, I shall dismiss any allegation relevant thereto from the pleadings.I These devices, in Rovira's words, consisted of "a glass receptacle withinflammable liquid with a wick which is lit and which is thrown. And as theglass breaks the flames spread which have already been ignited."176 UNION DE OPERADORES Y CANTEROSAbout 1 a.m. on April 9, while he was asleep, a Molotovcocktail exploded on his porch which caused substantialdamage. Leon summoned the police and firemen, and theCriminal Investigation Corps undertook an investigation ofthe cause of the blast.On another occasion during the course of Respondent'sstrike against the Employer, the offices of the Seafarers'International Union (SIU) were torn by eremite or plasticbombs,8and two such explosives were found inside theplant in late June.Each of the bombing incidents chronicled above werethe subject of an intensive investigation by the local policeand the Criminal Investigation Corps of the Common-wealth of Puerto Rico. Notwithstanding their diligentsearch for the perpetrators of these explosive incidents, nosuspects, so far as this record stands, were either found,arrested, tried, or convicted.In the complaint, the General Counsel urges that I findthat Respondent intruded upon the rights of nonstrikersprotected by the Act, when, in violation of Section8(b)(1)(A) of the legislation, it exploded incendiary andother bombs at the homes of nonstrikers and elsewhere.While the suspicion lurks that the Union, or its allies, witheasy access to the tools of explosive violence, as evidencedby the van incident of April 7, and the Union's proclivityfor physical violence during the strike, may have been thereal miscreants in triggering these episodes, under oursystem of justice, suspicion alone cannot prevail overpreponderant proof that, in unalterable fact, the Union wasthe wrongdoer. In sum, I will dismiss the allegations of thecomplaint which charge that Respondent violated Section8(b)(1)(A) of the Act by exploding a variety of bombs atthe homes of nonstrikers, as well as in other areas, becauseUnion accountability has not been evidentially demon-strated.However, in doing so, I would make this very clear andemphatic observation. In his 13 years on the bench, thisJudge has presided over many trials, both in Puerto Ricoand on the Mainland, in which, during the course of aprolonged economic strike, the adversaries became lockedin deadly embrace. Because of the height of emotions,violence, regrettably, found its way into the labor arenaamong the immediate participants. But, in this case, it is nota man, but a coward, who by stealth, and under the coverof night, firebombs and terrorizes a home where onlysleeping women and children, unconnected with theimmediate strife, repose. Whoever firebombed the home ofRafael Velez on the morning of April 26, or the house ofPasqual Santiago on April 10, and twice thereafter,reducing it to ruins and causing Santiago's wife to suffer anervous breakdown, or the home of Julio Leon, can hardlybe characterized as a proud hero in the cause. To this paperwarrior, who has run from the battlefield and crept into thebushes of darkness to destroy innocents, his only rewardcan be shame.8 Following the commencement of Respondent's strike against theEmployer on January 31, the SIU filed a representation petition with theBoard seeking an election to oust Respondent as the collective-bargainingrepresentative of the unit employees at the Ponce plant." In the event no exceptions are filed as provided by Sec. 102.46 of theIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Employer'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has violated and isviolating Section 8(bXIXA) of the Act, I shall order that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAWI. Puerto Rican Cement Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By blocking ingress and egress to the plant throughmass picketing and by placing or throwing objects in thedriveways; by engaging in acts of violence against both thebody and property of nonstriking employees; by intimidat-ing nonstrikers at the picket line; by threatening saidemployees with both physical and property injury duringhome visitations; and by possessing, maintaining, andstoring any explosive devices or other weapons at or nearthe premises of the Ponce plant, Respondent has engagedin and is engaging in unfair labor practices outlawed bySection 8(b)( IXA) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER9Respondent Union de Operadores y Canteros de laIndustria del Cemento de Ponce, its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Blocking ingress and egress of nonstriking employees,supervisors, and employees of suppliers, to the plantthrough mass picketing and by placing or throwing objectsin the driveways.(b) Engaging in acts of violence against both the bodyand property of nonstriking employees because theycrossed the picket line.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7In DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Intimidating nonstriking employees at the picket lineto prevent them from crossing said line.(d) Threatening nonstriking employees with both physi-cal and property injury during home visitations if theyfailed and refused to support and assist it in its strikeagainst the Employer.(e) Possessing, maintaining, or storing any explosivedevice or other weapon at or near the premises of thePonce plant.(f) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed to them in Section 7of the Act.2. Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a) Post at its offices in Ponce, Puerto Rico, copies of theattached notice marked "Appendix." to Copies of saidnotice, on forms to be provided by the Regional Directorfor Region 24, after being duly signed by Respondent'sduly authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Mail to the Regional Director for Region 24, copiesof the attached notice marked "Appendix" for posting byPuerto Rican Cement Company, Inc., at its place ofbusiness in Ponce, Puerto Rico, in areas where notices toemployees are customarily posted, if the Employer iswilling to do so. Copies of said notice, to be provided bythe Regional Director for Region 24, after being signed bya representative of Respondent, shall be forthwith returnedto said Regional Director.m' In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."(c) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedas to those allegations not specifically found herein.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT block nonstriking employees, supervi-sors, or employees of suppliers, from going into orcoming out of the Ponce plant either by mass picketingor by placing or throwing objects in the driveway.WE WILL NOT engage in acts of violence against thebody or property of nonstriking employees becausethey cross the picket line at the Ponce plant.WE WILL NOT intimidate nonstriking employees atthe picket line by carrying shovels, brooms, or anyother potential weapons in order to prevent thoseemployees from crossing the picket line.WE WILL NOT threaten the nonstriking employeeswith physical or property injury during home visits ifthey fail or refuse to support and assist our Union in itsstrike against the Puerto Rican Cement Company, Inc.WE WILL NOT possess, maintain, or store anyexplosive devices or other weapons at or near thepremises of the Ponce plant.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights guaranteedunder the National Labor Relations Act, as amended.UNION DE OPERADORES YCANTEROS DE LAINDUSTRIAL DEL CEMENTODE PONCE178